Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 16239724.  Claims 1, 8, 15, 21-32 are pending and have been examined on the merits discussed below.
	
		
Response to Arguments
Applicant's arguments filed with respect to previous rejection under 35 USC 101 have been fully considered but they are not persuasive.  Applicant only challenges the rejection under Step 2A Prong One, stating a human mind cannot practically provide data to a client device using pen and paper.  Examiner points out the step of providing data to a client device is evaluated under Prong 2.  Transmitting data over a network between computer devices amounts to using a computer a tool to perform the abstract idea and does not integrate the abstract idea into a practical application.  In addition, Applicant points to the step of inserting into a digital badge repository of the automated digital badge management system… digital badge criteria and asserts this cannot be performed practically in the mind [or] using pen and paper.  As above, Examiner points out this is evaluated under Prong 2.  Storing data in a repository amounts to using a computer as a tool to perform the abstract idea and does not integrate it into a practical application.  The rejection under 35 USC 101 is upheld.
Examiner notes Applicant’s arguments regarding rejections under 35 USC 112, however the rejections remain upheld.  Further, amendments to the claims have necessitated some of the new analysis under 35 USC 112. 

Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejections have been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 15, 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8 and 15 are directed to inserting, by the processor into the digital badge repository, the different criteria for each badge.  These claims recite a function of inserting badge levels but the specification does not describe what the values represent or how they are determined so it is held that Application did not have possession of the claimed invention.  Further, the claim language appears to refer to a table in Figure 4B, which is only described as normalized badge criteria in paragraph [0044].  There is no description of the creation of the table in 4B by inserting the criteria for each digital badge into the digital badge repository, or how to determine what number should be inserted for each criteria, or the process of normalizing the badge criteria.  For instance, the education criteria index is 0~100, how does one know what should be entered in the chart?  What is the criteria based on?  There is no description in the specification that describes how the various criteria are determined for the badge levels.
In addition, claims 21-32 are drawn to steps describing the function of inserting the education, experience, external certification and giveback criteria for each badge level into a digital badge repository however the specification does not describe which values are used or how those values are determined in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification, in no way, details the creation of the table in figure 4B.  Paragraph 0044 merely describes figure 4B as an example of normalized digital badge criteria.  0044 goes on to state “process 200 may normalize digital badge criteria based on index values and other factors and use the criteria to determine badge level”, but this process is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor,  at the time the application was filed, had possession.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 8, 15 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) is/are directed to a method, system, and computer readable medium.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to a mental process that can be practically performed by a human using pen and paper.  More specifically, the steps of providing a recommended digital badge to achieve, said recommended digital badge being digital data, said recommended digital badge based on role data and proficiency data pertaining to the user, said recommended digital badge being based on role data and proficiency data pertaining to the user, said recommended digital badge being at a specified digital badge level selected from a plurality of digital badge levels; inserting the digital badge criteria comprising: inserting education criteria expressed as a first number in a range of 0 to 100 for each digital badge level; inserting experience criteria expressed as a second number; inserting external certification criteria expressed as one or more certifications for each digital badge level; and inserting giveback criteria expressed in hours for each digital badge level are steps which can be performed by a human with pen and paper, thus they are mental processes.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 includes a digital badge, an automated digital badge management system being a computer system comprising a processor, an automated digital badge management client device and an automated digital badge management system data structure which amounts to using general purpose computers to facilitate the storage of electronic files and only amount to the application or instructions to apply the abstract idea on a general purpose computer, and require nothing more than a generic computer system to carry out the abstract idea itself.  Independent claim 8 is a system with processor, memory device and computer readable storage device coupled to the processor which only amount to the application or instructions to apply the abstract idea on a general purpose computer, and require nothing more than a generic computer system to carry out the abstract idea itself.  Independent claim 15 is a computer program product comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computer system implements a method which is considered mere instructions to implement the abstract idea on a computer.  Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense.  
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  Claims 21-32 merely recite additional details about each badge level criteria using a processor which does not integrate the abstract idea into a practical application since entering data using a processor is merely using a computer as a tool.  
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leaser and Gallagher, Convergence of Credentials: How Corporations and Colleges are Teaming to Skill Up the Technology Workforce – describes IBM’s Digital Badge Platform formally launched in 2016.
Hurley, Open Badges and Alternative Credentialing – describes several digital badging programs including IBM, Acclaim, etc.
Screen shots from YouTube video clip entitled "Open Badges for Global Workforce Development at IBM"

  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683